      Case: 4:20-cv-00794-JG Doc #: 72 Filed: 05/14/20 1 of 1. PageID #: 980



MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                            Date:             5/14/2020
                                            Judge:            James S. Gwin
                                            Case No.:         4:20-cv-00794
                                            Court Reporter:   G. Staiduhar



CRAIG WILSON, ET AL,                 )
                                     )
      Petitioners,                   )
                                     )
vs.                                  )
                                     )
WARDEN MARK WILLIAMS, ET AL.,        )
                                     )
      Respondents.




MATTERS CONSIDERED: Status Conference held.



TOTAL TIME: 45 minutes                            s/   Kayla Sartschev
                                                  Courtroom Deputy Clerk
